F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           OCT 11 2001
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 RAISCALLE YOUNG,

                 Petitioner-Appellant,                    No. 01-7050
          v.                                            (E.D. Oklahoma)
 JAMES SAFFLE; OKLAHOMA                             (D.C. No. 00-CV-261-S)
 DEPARTMENT OF CORRECTIONS;
 STATE OF OKLAHOMA,

                 Respondents-Appellees.


                              ORDER AND JUDGMENT          *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor the appellant’s request for a decision on the briefs without

oral argument.     See Fed. R. App. P. 34(f). The case is therefore submitted

without oral argument.

      Raiscalle Young, a state prisoner proceeding pro se, seeks to appeal from

the district court’s order denying his petition for a writ of habeas corpus; the


      *
        This order and judgment is not binding precedent, except under the
doctrines of res judicata, collateral estoppel, and law of the case. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
district court denied that writ upon finding that the writ was barred by the statute

of limitations. The matter is before us on Mr. Young’s application for a certificate

of appealability (COA) pursuant to 28 U.S.C. § 2253(c). To be entitled to a COA

on the issue of whether his petition was timely, Mr. Young must show both that it

is debatable whether the district court was correct in this procedural ruling and

that it is debatable whether the petition states a valid claim of the denial of a

constitutional right.   Slack v. McDaniel , 529 U.S. 473, 484 (2000).

       Mr. Young entered a plea of guilty in Oklahoma state court on October 1,

1995. Mr. Young did not appeal or withdraw his plea, and therefore his

conviction became final ten days after entry of Judgment and Sentence.      See Okla.

Stat. tit. 22, § 1051; Rule 4.2, Rules of the Court of Criminal Appeals, Okla. Stat.

tit. 22, Ch. 18, App. Mr. Young’s conviction thus became final on October 11,

1995, several months before the effective date of the Antiterrorism and Effective

Death Penalty Act (“AEDPA”).

       Because Mr. Young’s conviction became final before the effective date of

AEDPA, the limitations period did not begin to run until April 24, 1996.      See

Hoggro v. Boone , 150 F.3d 1223, 1225-26 (10th Cir. 1998). Thus, Mr. Young had

until April 23, 1997 to file his federal habeas petition, unless the limitations

period was tolled. Section 2244(d)(2) tolls the statute of limitations during the




                                           -2-
time “a properly filed application for State post-conviction or other collateral

review” is pending.

       Mr. Young filed his petition pursuant to § 2254 on May 17, 2000. The

district court concluded that the limitations period was not tolled in Mr. Young’s

case because he did not file his motions for state-post conviction relief until July

15, 1997 and October 29, 1999, long after his conviction became final.

       “Given the foregoing, Mr. [Young’s] petitions can only be deemed timely if

equitable tolling were, for some reason, to be applied, that is, a judicially-crafted

stopping of the clock.”    Fisher v. Gibson , Nos. 99-6457, 99-7107, 00-7114, 2001

WL 958747, at *6 (10th Cir. Aug. 22, 2001). The district court did not address

whether equitable tolling, which may be applied only in “rare and exceptional

circumstances” was relevant.      Gibson v. Klinger , 232 F.3d 799, 808 (10th Cir.

2000) (internal quotation marks omitted)). To justify equitable tolling, an inmate

must make a specific showing of: (1) lack of access to relevant materials and (2)

the steps taken to “diligently pursue his federal claims.”   Miller v. Marr , 141 F.3d

976, 978 (10th Cir. 1998).

       In his petitions for post-conviction relief, and in his habeas petition, Mr.

Young emphasizes that extraordinary circumstances are present here because he

was unaware he could have appealed his conviction and because he involuntarily

entered into the plea bargain. Mr. Young did not bring a direct appeal of this


                                             -3-
claim and is therefore barred from raising it in federal court unless he can show

either (1) cause for the failure to appeal and prejudice resulting therefrom, or (2)

that the denial of habeas would result in a fundamental miscarriage of justice.

See Coleman v. Thompson , 501 U.S. 722, 750 (1991).

      The lengthy gap between Mr. Young’s conviction and his pursual of post-

conviction relief precludes any claim that he diligently pursued his federal claims.

Accordingly, equitable tolling is not available to Mr. Young, and his petition was

properly dismissed as untimely. Mr. Young’s petition for a COA is DENIED and

the appeal is DISMISSED. His application to proceed in forma pauperis is

GRANTED.



                                                Entered for the Court,



                                                Robert H. Henry
                                                Circuit Judge




                                          -4-